DETAILED ACTION
Response to Amendment
This action is in response to the decision of the Pre-Brief Appeal Conference conducted on 11/09/2021. No Claims are presently amended. Claims 1, 8, 11, 17 and 19 have been amended previously. Claims 2-7, 9, 12-16 and 18 are as originally filed. No Claims have been added. Claim 10 has been cancelled.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 5, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen et al (2008/0175374 A1), in view of Hale (2017/0255948 A1), and further in view of Stevenson et al (2011/0096673 A1).
As per Claims 1, 11 and 19, Lauridsen teaches a system and method, comprising: a microprocessor (Figure 2 – Reference 206; Page 2, Paragraphs [0026] and [0027]); a data storage (Figure 2 – References 208, 224 and 226; Figure 3 – Reference 306; Page 2, Paragraphs [0024] and [0026]; Page 3, Paragraph [0038]); and a network interface (Figure 2 – Reference 212; Page 2, Paragraph [0024]).
Lauridsen also teaches receiving a plurality of subsequent communications via the network interface from a plurality of subsequent customer communication devices (Figure 4 – Reference 402; Page 4, Paragraphs [0050] and [0051]); and enqueuing the plurality of 
(Note: In paragraphs [0042] and [0043], Lauridsen describes a table of received calls that contain one or more call records as shown in Figures 3 and 4. Each of the call records includes a dropped call identifier that indicates how a subsequent call is to be prioritized in a call queue. In paragraphs [0050] and [0051], Lauridsen describes the assignment of a priority ranking value as high, medium or low)
Lauridsen continues to teach upon determining one of the plurality of subsequent communications is associated with the priority record comprising indicia of high priority, executing a first requeueing of the plurality of subsequent communications to cause the one of the plurality of subsequent communications to be connected to the next available one of the agent communication device (Figure 3 – Reference 314; Page 4, Paragraphs [0044] – [0047]).  
(Note: In paragraphs [0044] – [0047], Lauridsen describes configurable rule criteria that is used to assign a priority ranking based on customer information. This ranking is used to place callers within the queue wherein callers with high priority are placed at the front of the queue to be connected with a next available agent)
Lauridsen does not teach a priority record comprising indicia of blacklisting. However, Hale teaches a priority record comprising indicia of blacklisting (Figure 2 – References 80 and 81; Page 2, Paragraphs [0017] and [0018]). (Note: In paragraphs [0017] and [0018], Hale describes a customer database that includes a customer profile for each of a plurality of customers. Information included in a customer profile includes among other things name, email email preferences, do not call list status and whether they are on a blacklist)

The combination of Lauridsen and Hale teaches omitting the first requeueing and performing a second requeueing of the plurality of subsequent communications to cause at least one of the plurality of subsequent communications, that was received after the one of the plurality of subsequent communications, to be enqueued before the one of the plurality of subsequent communications (Page 3, Paragraph [0040]; Page 4, Paragraphs [0041] and [0045]).
(Note: In paragraph [0040], Lauridsen indicates that the order in which callers are placed into the called queue may be determined based on whether the caller is a preferred customer. It is found to be reasonable that a customer with indicia of blacklisting would not be considered a preferred customer. Lauridsen also describes predefined criteria which are referenced by prioritization logic that places callers in a call queue)
(Note: In paragraph [0041], Lauridsen describes prioritization logic having the ability to place a caller at the end of a call queue or in some advanced position within the call queue based on configurable criteria. Based on information contained within customer call records [i.e. customer with indicia of blacklisting is not a preferred customer] prioritization logic may or may not be directed to place a caller in an advanced position within the call queue) 
(Note: In paragraph [0045], Lauridsen describes a caller being assigned a higher priority id the caller is calling from a telephone number identified as a higher priority phone number. The phone number may be awarded a higher priority if the number contains an area code with the greatest number of potential customers. This also supports an interpretation where a caller who is 
The combination of Lauridsen and Hale does not teach monitoring a first communication occurring between a first customer communication device and a first agent communication device utilizing the network interface; and determining the monitored first communication has insufficient connection quality. However, Stevenson teaches monitoring a first communication occurring between a first customer communication device and a first agent communication device utilizing the network interface; and determining the monitored first communication has insufficient connection quality (Figure 1 – Reference 140; Figure 2 – Reference 210; Figure 3 – Reference 305; Figure 4 – Reference 410; Page 6, Paragraph [0032]). 
The combination of Lauridsen, Hale and Stevenson additionally teaches in response to the first monitored communication having an insufficient connection quality, setting a priority record in the data storage to comprising indicia of high priority for the first customer associated with the first customer endpoint.
(Note: The determination of insufficient connection quality is taught by Stevenson as described above [Paragraph 0032]. In paragraph [0038], Lauridsen describes a memory that includes a table of received calls as shown in Figure 3. In paragraphs [0050] and [0053], Lauridsen describes a call record contained within the table of received calls as shown in Figure 4 and indicates that the call record may contain a dropped call indicator [i.e. indication of a quality event - defined in paragraph [0050] of specification as an interaction experiencing an unintentional disconnection or insufficient connection quality; both of which are taught by the combination of Lauridsen, Hale and Stevenson])

As per Claims 3 and 13, Lauridsen teaches wherein the first priority comprises a first-in-first-out ordering (Page 3, Paragraph [0040]).
As per Claims 4 and 14, the combination of Lauridsen, Hale and Stevenson teaches wherein the determining the monitored communication has insufficient connection quality comprises determining the first communication encountering an unintended termination as described in Claim 1 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen and Hale with the system and method taught by Stevenson to adaptively manage call quality in order to allow maximum use of low-cost channels such as IP telephony while maintaining quality within acceptable boundaries, and to allow for real-time optimization of the combination of quality and cost.
As per Claims 5 and 15, the combination of Lauridsen, Hale and Stevenson teaches wherein the determining the monitored communication has insufficient connection quality comprises receiving indicia of insufficient connection quality from an agent associated with the first agent communication device (Lauridsen: Page 4, Paragraph [0047]). 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen and Hale with the system and method taught by Stevenson to adaptively manage call quality in order to allow maximum use of low-cost channels such as IP telephony while maintaining quality within acceptable boundaries, and to allow for real-time optimization of the combination of quality and cost.

Claims 2, 9, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen et al (2008/0175374 A1), in view of Hale (2017/0255948 A1), and further in view of Stevenson et al (2011/0096673 A1) as applied to Claims 1 and 11 above, and further in view of MURUGASEN et al (2016/0080572 A1).
As per Claims 2 and 12, the combination of Lauridsen, Hale and Stevenson teaches system and method of Claims 1 and 11; but does not teach wherein the first requeueing the plurality of subsequent communications to cause the one of the plurality of subsequent communications to be connected to the next available one of the agent communication device, further comprises requeueing the plurality of subsequent communications to cause the one of the plurality of subsequent communications to be connected to the first agent communication device.
However, Murugasen teaches wherein the first requeueing the plurality of subsequent communications to cause the one of the plurality of subsequent communications to be connected 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen, Hale and Stevenson with the system and method as taught by Murugasen to track unresolved customer interactions with an enterprise and automatically formulate a dynamic service solution that resolves the issue that the customer originally contacted the enterprise about.
As per Claims 9, 18 and 20, the combination of Lauridsen, Hale and Stevenson teaches the system and method of Claims 1, 11 and 19; but does not teach wherein setting the priority record in the data storage to comprise indicia high priority comprises setting a timestamp and upon expiration of the priority record, determined by a current time and the timestamp, setting the priority record to remove indicia of high priority. 
However, Murugasen teaches wherein setting the priority record in the data storage to comprise indicia high priority comprises setting a timestamp and upon expiration of the priority record, determined by a current time and the timestamp, setting the priority record to remove indicia of high priority (Page 5, Paragraphs [0060] and [0061]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen, Hale and Stevenson with the system and method as taught by Murugasen to track unresolved customer interactions with an enterprise and automatically formulate a dynamic service solution that resolves the issue that the customer originally contacted the enterprise about.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen et al (2008/0175374 A1), in view of Hale (2017/0255948 A1), and further in view of Stevenson et al (2011/0096673 A1) as applied to Claims 1 and 11 above, and further in view of Luebke (2008/0112340 A1).
As per Claims 6 and 16, the combination of Lauridsen, Hale and Stevenson teaches the system and method of Claims 1 and 11; but does not teach wherein the determining the monitored communication has insufficient connection quality comprises determining the amount of line noise is above a previously determined value. However, Luebke teaches wherein the determining the monitored communication has insufficient connection quality comprises determining the amount of line noise is above a previously determined value (Page 3, Paragraphs [0047] and [0048]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen, Hale and Stevenson with the system and method as taught by Luebke to provide a caller who has experienced difficulty resolving their issue with preferential treatment upon receipt of a subsequent communication in an effort to retain a customer as it is easier to keep a customer than it is to obtain a new customer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen et al (2008/0175374 A1), in view of Hale (2017/0255948 A1), and further in view of Stevenson et al (2011/0096673 A1) as applied to Claim 1 above, and further in view of Brinton et al (2016/0314699 A1).
As per Claim 7, the combination of Lauridsen, Hale and Stevenson teaches the system of Claim 1; but does not teach wherein the determining the monitored communication has 
(Note: In paragraph [0058], Brinton describes having a user answer questions and if the user does not answer the question correctly [i.e. the system being able to understand what the user is saying] the system has the user repeat the statement until the system understands the user or until a predetermine number of attempts have been exceeded)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Lauridsen, Hale and Stevenson with the system as taught by Brinton to identify a potentially frustrated caller who has abandoned an interaction with a call center prior to resolving their issue so that the upon receipt of a subsequent communication the call center may ensure the customer need is treated as a high value customer.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen et al (2008/0175374 A1), in view of Hale (2017/0255948 A1), and further in view of Stevenson et al (2011/0096673 A1) as applied to Claims 1 and 11 above, and further in view of Brunson (8,855,292 B1).
As per Claims 8 and 17, the combination of Lauridsen, Hale and Stevenson teaches the system and method of Claims 1 and 11; but does not teach wherein the plurality of subsequent communications utilizes a different form of communication from the first communication. However, Brunson teaches wherein the plurality of subsequent communications utilizes a different form of communication from the first communication (Column 7, Lines 9-27).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Lauridsen, Hale and Stevenson with the system and method as taught by Brunson to permits an existing contact center customer to be routed to an agent with whom the customer has had prior contact regardless of the means the customer uses to contact an enterprise sparing the customer from an extended wait in queue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore et al (2014/0270113 A1), Gallick et al (6,882,641 B1), Chang et al (2010/0158236 A1), Stevenson et al (2011/0096673 A1), Jiron et al (10,313,511 B1), Jaiswal et al (2008/0312925 A1), Avital et al (10,225,406 B1), LEE et al (2008/0037764 A1), Eppel et al (2006/0262921 A1) and Chevalier (2009/0067612 A1). Each of these describes systems and methods for dealing with prematurely terminated communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652